         Case 1:14-cv-02953-PAE Document 434 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN DOE and JANE DOE, Individually and on behalf of
M.S. an Infant, as Next Friends,
                                                                       14 Civ. 2953 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan
 VI Area Office of the New York State Division of Parole;
 Parole Officer EMILY SCOTT; Parole Officer SIMON
 VALERIO; Senior Parole Officer RICHARD ROSADO;
 and Senior Parole Officer JAMES CAPPIELLO,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court today held a conference with counsel to address the status of the settlement

process in this case, in which defendants’ liability has been established and upheld by the United

States Court of Appeals for the Second Circuit and the sole outstanding issues to be tried are the

damages due to each of the three plaintiffs. The Court did so having been informed by the

Honorable James L. Cott, United States Magistrate Judge, that final approval has not been

received from the New York State Department of Corrections and Community Supervision

(“DOCCS”) and the Office of the New York Attorney General (“NYAG”) of the settlement

terms reached in November 2020 under Judge Cott’s oversight after extensive discussions with

counsel for all parties, including representatives of DOCCS and the NYAG.

       At the conference, it became apparent that the Court’s personal intervention is necessary

to assure that appropriate and urgent attention is given to this matter by decision-makers at

DOCCS and the NYAG, as it has been more than three months since the settlement was first
         Case 1:14-cv-02953-PAE Document 434 Filed 02/26/21 Page 2 of 3




reported to the Court, and more than two months since the settlement was submitted for approval

to state decision-makers. In particular, it appears that state decision-makers may not appreciate

the possibility—absent a settlement—of a prevailing-party fee award in this case under 42

U.S.C. § 1988 that, independent of any damages award by the jury, could quite significantly

outstrip the amount of the negotiated settlement.

       The Court accordingly schedules a conference in this case for March 9, 2021, at 10:30

a.m., in courtroom 1305 at the Thurgood Marshall United States Courthouse, 40 Centre Street,

New York, NY, 10007, for the purpose of discussing settlement. To assure that the conference is

effective, the Court orders that the following four persons attend the conference in person:

(1) plaintiffs’ counsel Blair Albom, Esq.; (2) either Lawrence Henry Schaefer, Esq., or another

of the counsel for the individual defendants, with authority to speak for all; (3) Cathy Sheehan,

Esq., of DOCCS, whom the Court understands to be DOCCS’s acting deputy commissioner; and

(4) a representative of the NYAG with responsibility for this case and who holds the position of

bureau chief or higher. All other counsel are to participate telephonically. Those counsel, and

members of the public who wish to attend this conference, should call (888) 363-4749 and enter

access code 468-4906, followed by the pound (#) sign. All in-person participants will be

required upon appearance at the courthouse to satisfy the District’s protocols for entry. These

are available at https://www.nysd.uscourts.gov/covid-19-coronavirus, and in Standing Order

21 Misc. 164, available at that link. All in-person participants are to promptly review these

protocols to assure that, on March 9, 2021, they will be able to gain entry to the courthouse.

       To assure that notice of this conference is promptly received by the DOCCS and NYAG

participants, the Court orders Mr. Schaefer today, by email, to serve this order on Ms. Sheehan

of DOCCS and the representatives of the NYAG with whom settlement discussions have been

                                                 2
         Case 1:14-cv-02953-PAE Document 434 Filed 02/26/21 Page 3 of 3




held, and thereafter to file a letter on the docket of this case confirming that receipt of these

emails has been acknowledged.

       In the event that the settlement agreement reported to the Court has received final

approval before March 9, 2021, the Court will adjourn the conference. It will otherwise go

forward as scheduled.

       SO ORDERED.

                                                               PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge

       Dated: February 26, 2021
              New York, New York




                                                   3
